Citation Nr: 1607308	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-22 593	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granting the Veteran service connection for PTSD and assigning a 30 percent initial rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's February 2012 VA examination reveals that the Veteran has been participating in psychiatric treatment through VA since 2000, following several hospitalizations for suicide attempts.  These hospitalizations appear to have occurred at private institutions, specifically St. John's Hospital and Malcolm Bliss Psychiatric Hospital, and although it is unclear from the record, to have most likely occurred in the 1990s.  However a review of the records reveals that most of the Veteran's recent VA treatment records are currently missing from the claims file, with the exception of 2013 and 2014 records, a few records from 2006-08, and one hospitalization record unrelated to his PTSD from 2010.  Additionally, it does not appear that the Veteran has been provided with a waiver form authorizing VA to collect outstanding private treatment records on his behalf.  As such, consistent with VA's duty to assist by obtaining VA treatment records and attempting to obtain private treatment records, the Board cannot render a decision on this claim at this time.  

Once the additional evidence has been received, the Veteran should be afforded a contemporaneous VA examination of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since 2000.  These search efforts must be documented in the claims file.  If this search produces negative results, this should be indicated in the claims file and the Veteran should be notified.

2.  Provide the Veteran with a release form for any outstanding private medical records pertinent to his psychiatric disorder.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a psychiatric examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's PTSD and its impact on his occupational and social functioning, including his employability and daily activities.   

c) The examiner must provide a complete explanation/rationale for any expressed opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




